Case 17-13886             Doc 3115       Filed 08/20/19 Entered 08/20/19 10:43:26                     Desc Main
                                         Document      Page 1 of 12

                          IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION

    In re:                                                  Chapter 7

    CENTRAL GROCERS, INC., et al., 1                        Case No. 17-13886

                           Debtors.                         Hon. Pamela S. Hollis


     NOTICE OF AGENDA OF MATTERS RELATED TO CENTRAL GROCERS, INC.,
             STRACK & VAN TIL SUPER MARKET, INC. AND SVT, LLC
                SCHEDULED FOR HEARING ON AUGUST 22, 2019

    Date and Time of Hearing:           August 22, 2019 at 11:00 a.m. (Central Time)

    Location of Hearing:                The Honorable Pamela S. Hollis
                                        Courtroom 644
                                        Everett McKinley Dirksen United States Courthouse
                                        219 S. Dearborn Street
                                        Chicago, IL 60604

    Copies of Motions:                  A copy of each pleading can be viewed on the Court’s website
                                        at www.ilnb.uscourts.gov and at the website of the Debtors’
                                        notice and claims agent, Prime Clerk LLC (“Prime Clerk”), at
                                        https://cases.primeclerk.com/CentralGrocers.
                                        Further information may be obtained by calling Prime Clerk at
                                        (866) 727-8489.


1.           Notice of Trustee’s Second (2nd) Omnibus Objection to 503(b)(9) Claims Pursuant to
             Section 502 of the Bankruptcy Code, Bankruptcy Rule 3007 and Local Rule 3007-1
             [Docket No. 1611], filed by William W. Thorsness, on behalf of Howard B. Samuels, not
             individually, but as chapter 7 trustee for the estates of the Select Debtors.

             (a)    Related Documents:

                    (i)    Affidavit of Service of Justin J. Ra Regarding Notice of Trustee’s First (1st)
                           Omnibus Objection to 503(b)(9) Claims, Notice of Trustee’s Second (2nd)
                           Omnibus Objection to 503(b)(9) Claims, Notice of Trustee’s Third (3rd)
                           Omnibus Objection to 503(b)(9) Claims and Notice of Trustee’s Fourth
                           (4th) Omnibus Objection to 503(b)(9) Claims [Docket No. 1909], filed by
                           Prime Clerk LLC.



1
  The Select Debtors in these chapter 7 cases, along with the last four digits of each Select Debtor’s federal tax
identification number, as applicable, are Central Grocers, Inc. (3170), Strack & Van Til Super Market, Inc. (2184) and
SVT, LLC (1185).


CHICAGO/#3344321
Case 17-13886              Doc 3115    Filed 08/20/19 Entered 08/20/19 10:43:26        Desc Main
                                       Document      Page 2 of 12

                   (ii)     Hearing continued from 7/25/2019 Omnibus Hearing [Docket No. 3063].

                   (iii)    Final Order Sustaining Second (2nd) Omnibus Objection to § 503(b)(9)
                            Claims (Dkt. 1611) [Docket No. 3073].

        (b)        Status: This matter should be taken off of the Court’s calendar. The Court
                   entered a Final Order Sustaining Second (2nd) Omnibus Objection to §
                   503(b)(9) Claims on 7/25/19 [Docket No. 3073].

2.      Notice of Motion and Motion of Certain Utilities for Payment of Past Due Postpetition
        Utility Charges from Adequate Assurance Account [Docket No. 1426], filed by Jason M.
        Torf on behalf of Commonwealth Edison Company and Constellation NewEnergy, Inc.

        (a)        Related Documents:

                   (i)      Hearing continued from 7/25/2019 Omnibus Hearing [Docket No. 3064].

        (b)        Responses Filed: None.

        (c)        Status: The Trustee and Movants have reached an agreement resolving the
                   Motion. The Trustee will be filing a Motion for Entry of an Order (I) Allowing
                   Administrative Claims of Certain Utility Providers, (II) Determining Amounts
                   of Administrative Claims of Certain Utility Providers, (III) Authorizing the
                   Trustee to pay Utility Providers’ Allowed Administrative Claims, and (IV) for
                   Related Relief, which reflects that agreement. The Trustee requests that this
                   matter be continued to the omnibus hearing set for September 19, 2019 at
                   11:00 a.m. (CT).

3.      Notice of Motion [Docket No. 3021] and Motion of Indiana Grocery Group, LLC for
        Clarification of this Court’s Order (I) Approving the Asset Purchase Agreement Among
        Sellers and Buyer, (II) Authorizing the Sale of Certain of the Debtors’ Assets Free and
        Clear of Liens, Claims Interests and Encumbrances, (III) Authorizing the Assumption and
        Assignment of Certain Executory Contracts and Leases in Connection Therewith and, (IV)
        Granting Related Relief [Docket No. 3020], filed by Rosanne Ciambrone on behalf of
        Indiana Grocery Group, LLC.

        (a)        Related Documents:

                   (i)      Amended Notice of Filing of Motion of Indiana Grocery Group, LLC for
                            Clarification of this Court’s Order (I) Approving the Asset Purchase
                            Agreement Among Sellers and Buyer, (II) Authorizing the Sale of Certain
                            of the Debtors’ Assets Free and Clear of Liens, Claims Interests and
                            Encumbrances, (III) Authorizing the Assumption and Assignment of
                            Certain Executory Contracts and Leases in Connection Therewith and, (IV)
                            Granting Related Relief [Docket No. 3042], filed by Rosanne Ciambrone
                            on behalf of Indiana Grocery Group, LLC.

                   (ii)     Notice of Motion and Motion for Continuance of Hearing [Docket
                            No. 3044], filed by Heather M. Crockett, Deputy Attorney General of
                            Indiana, on behalf of Indiana Department of Workforce Development.
                                                    2
CHICAGO/#3344321
Case 17-13886              Doc 3115    Filed 08/20/19 Entered 08/20/19 10:43:26        Desc Main
                                       Document      Page 3 of 12

                   (iii)    Second Amended Notice of Motion of Indiana Grocery Group, LLC for
                            Clarification of this Court’s Order (I) Approving the Asset Purchase
                            Agreement Among Sellers and Buyer, (II) Authorizing the Sale of Certain
                            of the Debtors’ Assets Free and Clear of Liens, Claims Interests and
                            Encumbrances, (III) Authorizing the Assumption and Assignment of
                            Certain Executory Contracts and Leases in Connection Therewith and, (IV)
                            Granting Related Relief [Docket No. 3110], filed by Rosanne Ciambrone
                            on behalf of Indiana Grocery Group, LLC.

                   (iv)     Hearing continued from 7/25/2019 Omnibus Hearing [Docket No. 3072].

        (b)        Responses Filed: None.

        (c)        Status: Pursuant to agreement with Movant’s counsel, and Movant’s Second
                   Amended Notice of Motion [Docket No. 3110], the Trustee requests that this
                   matter be continued to the omnibus hearing set for September 19, 2019 at
                   11:00 a.m. (CT).

4.      Notice of Motion and Eighth Motion to Approve Settlements Under Bankruptcy Rule 9019
        Between the Trustee and Avoidance Action Defendants [Docket No. 3074], filed by
        Joseph L. Steinfeld and Edward Neiger, on behalf of Howard B. Samuels, not individually,
        but as chapter 7 trustee of the estates of Central Grocers, Inc., Strack and Van Til Super
        Market, Inc., and SVT, LLC.

        (a)        Related Documents: None.

        (b)        Responses Filed: None.

        (c)        Status: This matter is going forward.

5.      Notice of Motion and Second Interim Fee Application of Vedder Price P.C., as Counsel
        for the Chapter 7 Trustee, for Payment of Interim Compensation and Reimbursement of
        Expenses During the Period October 1, 2018 Through May 31, 2019 [Docket No. 3099],
        filed by Michael M. Eidelman, on behalf of Howard B. Samuels, not individually, but as
        chapter 7 trustee of the estates of Central Grocers, Inc., Strack and Van Til Super Market,
        Inc., and SVT, LLC.

        (a)        Related Documents:

                   (i)      Affidavit of Service [Docket No. 3105], filed by Gerhald R. Pasabangi on
                            behalf of Prime Clerk LLC.

                   (ii)     Revised Proposed Order Approving Second Interim Fee Application of
                            Vedder Price P.C., as Counsel for the Chapter 7 Trustee, for Payment of
                            Interim Compensation and Reimbursement of Expenses During the Period
                            October 1, 2018 Through May 31, 2019 (Docket No. 3099) [Docket
                            No. 3114], filed by Michael M. Eidelman.

        (b)        Responses Filed: None.

                                                    3
CHICAGO/#3344321
Case 17-13886           Doc 3115      Filed 08/20/19 Entered 08/20/19 10:43:26              Desc Main
                                      Document      Page 4 of 12

        (c)        Status: This matter is going forward. Representatives from the United States
                   Trustee’s office reviewed and provided comments to Vedder Price regarding
                   the Second Interim Fee Application. As a result of those comments, Vedder
                   Price agreed to provide a voluntary discount of $15,000, which resolves any
                   objections the United States Trustee’s office has to the Second Interim Fee
                   Application. The Trustee requests that the Court enter the Revised Proposed
                   Order [Docket No. 3114], which reflects Vedder Price’s voluntary discount.

6.      ASK and RCT Adversary Proceedings.

        (a)        Attached as Exhibit One is a list of all active adversary proceedings.

        (b)        Status: Pursuant to the Procedures Orders applicable to each of these
                   adversary proceedings [Docket Nos. 1533–1534], the Trustee is working to
                   resolve each of the adversary proceedings set forth on Exhibit One. The
                   adversary proceedings on Exhibit One will be continued to the omnibus
                   hearing set for September 19, 2019 at 11:00 a.m. (CT).

7.      Motions Filed in Certain Adversary Proceedings.

        (a)        Attached as Exhibit Two is a list of motions filed in certain adversary proceedings.

        (b)        Status: Exhibit Two provides a status for each motion filed in certain
                   adversary proceedings.


Dated: August 20, 2019                                   Respectfully submitted,

                                                         Howard B. Samuels, not individually, but as
                                                         chapter 7 trustee for the estates of Central
                                                         Grocers, Inc., Strack & Van Til Super
                                                         Market, Inc. and SVT, LLC

                                                         By:    /s/ Michael M. Eidelman
                                                               One of his attorneys




                                                    4
CHICAGO/#3344321
Case 17-13886       Doc 3115     Filed 08/20/19 Entered 08/20/19 10:43:26   Desc Main
                                 Document      Page 5 of 12

Michael M. Eidelman (#6197788)
William W. Thorsness (#6290913)
Allison B. Hudson (#6313079)
Vedder Price P.C.
222 North LaSalle Street, Suite 2600
Chicago, Illinois 60601
(312) 609 7500 telephone
(312) 609 5005 facsimile
meidelman@vedderprice.com
wthorsness@vedderprice.com
ahudson@vedderprice.com




                                            5
CHICAGO/#3344321
Case 17-13886       Doc 3115      Filed 08/20/19 Entered 08/20/19 10:43:26            Desc Main
                                  Document      Page 6 of 12

                                      Certificate of Service

       Michael M. Eidelman, the undersigned attorney, hereby certifies that on August 20, 2019,
he caused the foregoing Notice of Agenda of Matters Related to Central Grocers, Inc. Strack
& Van Til Super Market, Inc. and SVT, LLC Scheduled for Hearing on August 22, 2019 to
be served on the CM/ECF registrants.

                                                      /s/ Michael M. Eidelman



Mailing Information for Case 17-13886
Electronic Mail Notice List, via the Court’s CM/ECF system.

The following is the list of parties who are currently on the list to receive e-mail notice/service
for this case:

Howard L. Adelman hla@ag-ltd.com, dbaird@ag-ltd.com
David A. Agay dagay@mcdonaldhopkins.com, mbrady@mcdonaldhopkins.com;
bkfilings@mcdonaldhopkins.com
Angela M. Allen aallen@jenner.com
R. Scott Alsterda rsalsterda@nixonpeabody.com
Brock Alvarado brock@gowithalvarez.com
Mark A. Amendola mamendola@martynlawfirm.com
Thomas J. Angell tangell@jbosh.com
Amy A. Aronson amyaronson@comcast.net
Ronald Barliant ronald.barliant@goldbergkohn.com, kristina.bunker@goldbergkohn.com
Karl R. Barnickol kbarnickol@nge.com, ewilson@nge.com; ecfdocket@nge.com
Matthew P. Barrette mattbarrette@shlawfirm.com
Edric S. Bautista ebautista@sanchezdh.com
Mark T. Benedict mark.benedict@huschblackwell.com, susan.williams@huschblackwell.com
Robert R. Benjamin rrbenjamin@gct.law, mperez@gct.law; myproductionss@gmail.com;
tstephenson@gct.law; aleon@gct.law; r61390@notify.bestcase.com
John A. Benson jbenson@huckbouma.com
Brendan G. Best bgbest@varnumlaw.com, wrkyles@varnumlaw.com
Glenn Betancourt courtburg1@comcast.net, r61869@notify.bestcase.com
Amber L. Bishop amichlig@salawus.com
Richard A. Bixter richard.bixter@hklaw.com
Scott Blakeley seb@blakeleyllp.com
Ira Bodenstein iratrustee@shawfishman.com, IL29@ecfcbis.com; plove@foxrothschild.com;
chdocket@foxrothschild.com
Mark V. Bossi mbossi@thompsoncoburn.com
Michael A. Brandess mbrandess@sfgh.com, bkdocket@sfgh.com
Daniel Breen danbreen@breenlawchicago.com
Alexander F. Brougham abrougham@ag-ltd.com, dbaird@ag-ltd.com
David R. Brown dbrown@springerbrown.com, iprice@springerbrown.com
Abraham Brustein abrustein@dimonteandlizak.com, jjarke@dimontelaw.com
Allie M. Burnet aburnet@bestfirm.com

                                                6
CHICAGO/#3344321
Case 17-13886      Doc 3115   Filed 08/20/19 Entered 08/20/19 10:43:26     Desc Main
                              Document      Page 7 of 12

Kurt M. Carlson kcarlson@carlsondash.com, knoonan@carlsondash.com;
bmurzanski@carlsondash.com
Theresa B. Carney tcarney@rfclaw.com, khutson@rfclaw.com
Patrick W. Carothers pcarothers@leechtishman.com, ghauswirth@leechtishman.com;
bankruptcy@leechtishman.com; dtomko@leechtishman.com
W. Kent Carter kentcarter@grsm.com, estoneking@grsm.com
Timothy R. Casey timothy.casey@dbr.com
Kara E. Casteel kcasteel@askllp.com, lmiskowiec@askllp.com
Steven B. Chaiken schaiken@ag-ltd.com, aweir@ag-ltd.com
Aaron B. Chapin aaron.chapin@huschblackwell.com, litigation.docket@huschblackwell.com;
HBCourtFilings-CHI@huschblackwell.com
Barry A. Chatz barry.chatz@saul.com, jurate.medziak@saul.com
Rosanne Ciambrone rciambrone@duanemorris.com,
jkahane@duanemorris.com;rpdarke@duanemorris.com;jjohnson3@duanemorris.com
Scott R. Clar sclar@cranesimon.com, mjoberhausen@cranesimon.com;
asimon@cranesimon.com
Peter A. Clark pclark@btlaw.com
Matthew A. Clemente mclemente@sidley.com, efilingnotice@sidley.com;
mgustafson@sidley.com; mgburke@sidley.com
Michael R. Collins michael.collins@collinsandcollins.com,
eric.anderson@collinsandcollins.com
William J. Connelly wconnelly@hinshawlaw.com, ihernandez@hinshawlaw.com
John J. Conway johnconway@shlawfirm.com
Benjamin Court benjamin.court@stinson.com
Heather M. Crockett heather.crockett@atg.in.gov, marie.baker@atg.in.gov
Amy E. Daleo adaleo@cohonraizes.com
Darrell Daley darrell@daleylawyers.com, samantha@daleylawyers.com
Charles Dargo dargo@bettercallmylawyer.com
Aaron Davis aaron.davis@bclplaw.com, CHDocketing@bclplaw.com;
kathryn.farris@bclplaw.com
Daniel P. Dawson ddawson@nisen.com, adrag@nisen.com
Steven M. De Falco sdefalco@meuerslawfirm.com, lrogers@meuerslawfirm.com,
snurenberg@meuerslawfirm.com
Shelly A. DeRousse sderousse@freeborn.com, bkdocketing@freeborn.com;
jhazdra@ecf.inforuptcy.com
John S. Delnero jdelnero@pedersenhoupt.com, kcody@pedersenhoupt.com
Tejal S. Desai tdesai@llflegal.com
Michael K Desmond mdesmond @fslegal com
Ryan A Deutmeyer rdeutmeyer @austgenlaw.com
Bruce C. Dopke bdopke@stahlcowen.com, bruce@dopkelaw.com
Brian M. Dougherty bmd@gsrnh.com, kam@gsrnh.com
David R. Doyle ddoyle@foxrothschild.com, kjanecki@foxrothschild.com
Kevin C. Driscoll kevin.driscoll@btlaw.com, jriazi@btlaw.com; ddotts@btlaw.com
Nicholas R. Dwayne ndwayne@ag-ltd.com, tslack@ag-ltd.com
Michael M. Eidelman meidelman@vedderprice.com, ecfdocket@vedderprice.com; michael-
eidelman-9405@ecf.pacerpro.com; 7610@ecf.pacerpro.com
Mary J. Fassett mjf@mccarronlaw.com
Ian Fisher ifisher@hahnlaw.com, cmbeitel@hahnlaw.com; ridebitetto@hahnlaw.com

                                          7
CHICAGO/#3344321
Case 17-13886      Doc 3115   Filed 08/20/19 Entered 08/20/19 10:43:26     Desc Main
                              Document      Page 8 of 12

Robert M. Fishman rfishman@foxrothschild.com, kjanecki@foxrothschild.com
Mason N. Floyd mfloyd@clarkhill.com, lstephens@clarkhill.com
Joseph D. Frank jfrank@fgllp.com, jkleinman@fgllp.com; mmatlock@fgllp.com;
csucic@fgllp.com; csmith@fgllp.com
Patricia B. Fugee patricia.fugee@fisherbroyles.com, ecf@cftechsolutions.com
Thomas B. Fullerton thomas.fullerton@akerman.com
Joshua A. Gadharf jgadharf@mcdonaldhopkins.com, mhdocket@mcdonaldhopkins.com
George P. Galanos geogalanos@ameritech.net, lawclerk.galanoslaw@gmail.com;
geogalanos@gmail.com
Matthew Gartner matthew.gartner@huschblackwell.com, legalsupportteam-10flnorth-
slc@huschblackwell.com
Sara J. Geenen sjg@previant.com, cmw@previant.com
Geoffrey S. Goodman ggoodman@foley.com, egreen@foley.com; dnichols@foley.com
Karen R. Goodman kgoodman@taftlaw.com, nbeagan@taftlaw.com
Richard Gordon rglaw@bellsouth.net
Danielle J. Gould dszukala@burkelaw.com
Gordon E. Gouveia ggouveia@foxrothschild.com, orafalovsky@foxrothschild.com
Thomas G. Grace thomas@dispartilaw.com
Trinitee G. Green trinitee.green@bclplaw.com, CHDocketing@bclplaw.com
Joshua D. Greene jgreene@springerbrown.com, aoloughlin@springerbrown.com
E. Philip Groben pgroben@gcklegal.com, bcervantes@gcklegal.com,
rrodriguez@gcklegal.com
Joel D. Groenewold jdgroenewold@kopkalaw.com
Michael J. Gunderson bankruptcy@chicago.com, lopez@gundersonfirm.com
Alison M. Gutierrez alison.gutierrez@kutakrock.com
John W. Guzzardo jguzzardo@hmblaw.com, ecfnotices@hmblaw.com
Mariam L. Hafezi mhafezi@kaiserlawoffice.com
Nathan A. Hall nate@chs.law; valerie@chs.law
Benjamin E. Haskin bhaskin@agdglaw.com, jgrote@agdglaw.com
Scott J. Helfand Scott.Helfand@huschblackwell.com, LegalSupportTeam-Lit-TM-
CHI@huschblackwell.com
Roger J. Higgins rhiggins@rogerhigginslaw.com
Caleb T. Holzaepfel caleb.holzaepfel@huschblackwell.com, LegalSupportTeam-Lookout-
CHT@huschblackwell.com; caleb-holzaepfel-9767@ecf.pacerpro.com
Mark J. Horwitz mark@thehorwitzlawgroup.com
Allison Hudson ahudson@vedderprice.com, ecfdocket@vedderprice.com
Timothy M. Hughes thughes@lavellelaw.com, r41234@notify.bestcase.com
Chad J. Husnick chusnick@kirkland.com, will.guerrieri@kirkland.com
Paula K. Jacobi pjacobi@btlaw.com, jsantana@btlaw.com
Todd C. Jacobs tjacobs@bradleyriley.com, cclark@bradleyriley.com;
docket@bradleyriley.com
Elizabeth L. Janczak ejanczak@freeborn.com, bkdocketing@freeborn.com
Michael J. Jasaitis mjasaitis@austgenlaw.com
Roland G. Jones pacer.rolandjones@gmail.com
Brett A. Kaufman brett@kaufmanlegal.net
Martin S. Kedziora kedzioram@gtlaw.com, hernandezden@gtlaw.com;
CHILitDock@GTLAW.com; doranb@gtlaw.com
Benjamin Kelly benkellysr@comcast.net

                                          8
CHICAGO/#3344321
Case 17-13886      Doc 3115   Filed 08/20/19 Entered 08/20/19 10:43:26     Desc Main
                              Document      Page 9 of 12

Yi Sun Kim ykim@gblawllp.com, ksopky@gblawllp.com
Randall Klein randall.klein@goldbergkohn.com, amy.halpin@goldbergkohn.com
Candice L. Kline kline@carpenterlipps.com, figueroa@carpenterlipps.com
William B. Kohn kohn@wbkohnlaw.com
Lawrence J. Kotler ljkotler@duanemorris.com
Kay Kress kressk@pepperlaw.com
David O. Kreuter dkreuter@kgatty.com
Gina B. Krol gkrol@cohenandkrol.com, gkrol@cohenandkrol.com;
acartwright@cohenandkrol.com; jneiman@cohenandkrol.com
Robert J. Labate robert.labate@hklaw.com
Joseph H. Langerak jhlangerak@jacksonkelly.com, arsatterfield@jacksonkelly.com;
abigail.harrington@jacksonkelly.com
Richard S. Lauter Richard.Lauter@lewisbrisbois.com, lbbscaesars@gmail.com
Ronald F. Layer legal@layerlaw.com
Patrick S. Layng USTPRegion11.ES.ECF@usdoj.gov
Vincent E. Lazar vlazar@jenner.com, docketing@jenner.com; thooker@jenner.com
Caren A. Lederer calederer@gct.law, mperez@gct.law, stasciotti@gct.law,
tstephenson@gct.law, aleon@gct.law
Alfred S. Lee alee@lawpmh.com
David P. Leibowitz dleibowitz@lakelaw.com, jstorer@lakelaw.com;
storerjr58596@notify.bestcase.com; ecf@lodpl.com
Pamela J. Leichtling pleichtling@clarkhill.com, jwoyan@clarkhill.com
Mark E. Leipold mleipold@gouldratner.com, gferguson@gouldratner.com;
lgray@gouldratner.com; mhannon@gouldratner.com; gould-ecfs_notice@juralaw.net
James Lessmeister jlessmeister@lessmeisterlaw.com
Kyle A. Lindsey klindsey@jnlegal.net, cjohnson@jnlegal.net
John A. Lipinsky lipinsky@ccmlawyer.com, Haskell@ccmlawyer.com;
haugh@ccmlawyer.com
Douglas J. Lipke dlipke@vedderprice.com, ecfdocket@vedderprice.com;
7610@ecf.pacerpro.com; doug-lipke-7162@ecf.pacerpro.com
Jennifer G. Lurken jlurken@gislason.com
John R. Madden jrm@morrisroelaw.com
Robert B. Marcus rmarcus@attorneymm.com, mail@attorneymm.com
Teresa A. Massa tam@terrellandthrall.com
G. Alexander McTavish amctavish@fmcolaw.com
Adam Meadow ameadow@malmanlaw.com
Mark Melickian mmelickian@sfgh.com, joconnor@sfgh.com; mbrandess@sfgh.com;
bkdocket@sfgh.com
George R. Mesires george.mesires@faegrebd.com, darlene.walker@FaegreBD.com,
faegrebddocket@faegrebd.com
Todd C. Meyers tmeyers@kilpatricktownsend.com, gfinizio@kilpatricktownsend.com
Nicholas M. Miller nmiller@nge.com, ecfdocket@nge.com; cdennis@nge.com;
mmirkovic@nge.com
Bryan E. Minier bminier@lathropgage.com, mvargas@lathropgage.com;
krodriguez@lathropgage.com
Don J. Mizerk don.mizerk@huschblackwell.com
James P. Moloy jmoloy@boselaw.com, mwakefield@boselaw.com


                                          9
CHICAGO/#3344321
Case 17-13886      Doc 3115   Filed 08/20/19 Entered 08/20/19 10:43:26   Desc Main
                              Document     Page 10 of 12

Michael C. Moody mmoody@orourkeandmoody.com, firm@orourkeandmoody.com,
morourke@orourkeandmoody.com
James E. Morgan jem@h2law.com, smckinney@howardandhoward.com
Justin Morgan justin.morgan@bclplaw.com
Peter Morrison peter.morrison@squirepb.com, cle_dckt@squirepb.com
Kevin H. Morse kevin.morse@clarkhill.com
James Naisbitt jnaisbitt@aol.com
Robert K. Naumann robert.naumann@naumannlaw.com, rebecca.robbins@naumannlaw.com,
michelle.weslander@naumannlaw.com; Tleslie@thompsoncoburn.com
Paula E. Neff neff@emerson-neff.com
Lauren Newman lnewman@thompsoncoburn.com, chicagodocketing@thompsoncoburn.com;
aversis@thompsoncoburn.com; cvasquez@thompsoncoburn.com
Ha M. Nguyen ha.nguyen@usdoj.gov, USTP.region11.es.ecf@usdoj.gov
John L. Nisivaco john@chicagoinjurylaw.com
R. Timothy Novel tnovel@agdglaw.com
Peter Nozicka peter@trapplaw.com
Sven T. Nylen snylen@beneschlaw.com; ebroderick@beneschlaw.com
John R. O’Connor joconnor@sfgh.com, bkdocket@sfgh.com
Michael V. Ohlman mvohlman@ohlmanlaw.com, admin@ohlmanlaw.com
Leo Oppenheimer loppenheimer@rctlegal.com
Frederick Perillo fp@previant.com, jb@previant.com
Nancy A. Peterman petermann@gtlaw.com, chilitdock@gtlaw.com; greenbergc@gtlaw.com
Ann E. Pille ann.pille@dlapiper.com, apille@reedsmith.com; bankruptcy-
2628@ecf.pacerpro.com
Jerome W. Pinderski jerome@pinderski.com
Susan Poll Klaessy spollklaessy@foley.com, dnichols@foley.com
Richard B. Polony rpolony@hinshawlaw.com, sedelmai@hinshawlaw.com,
courtfiling@hinshawlaw.com, cortiz@hinshawlaw.com
James Q. Pope jamesp@thepopelawfirm.com, ecfigotnotices@gmail.com
Leanne Prendergast leanne.prendergast@fisherbroyles.com
Scott A. Pyle spyle@rubinoruman.com, amanuel@rubinoruman.com; ttoso@rubinoruman.com
Amanda K Quick amanda.quick@atg.in.gov, marie.baker@atg.in.gov
Robert Radasevich rradasevich@nge.com, ewilson@nge.com; ecfdocket@ngelaw.com
Richard W. Rappold rwr@rappoldlaw.com
Phillip S. Reed preed@pfs-law.com, nvizzini@pfs-law.com
David Richardson drichardson@neryrichardson.com
Sheldon E. Richie srichie@rg-austin.com
Leigh D. Roadman lroadman@clarkhill.com, lstephens@clarkhill.com
Adam B. Rome arome@grglegal.com, abernath@grglegal.com
Mark D. Roth markdroth@gmail.com
Todd J. Ruchman amps@manleydeas.com
Nina Ruvinsky nruvinsky@loeb.com, josinski@loeb.com,chdocket@loeb.com;
CHLitParalegals@loeb.com
William J. Ryan wryan@scandagliaryan.com, dwaters@scandagliaryan.com;
dmaziarka@scandagliaryan.com
Tanya M. Salman tmsalman@michaelbest.com, jlbrown@michaelbest.com;
courtmail@michaelbest.com
Derek D. Samz dsamz@dimontelaw.com, mrussell@dimontelaw.com

                                         10
CHICAGO/#3344321
Case 17-13886      Doc 3115   Filed 08/20/19 Entered 08/20/19 10:43:26     Desc Main
                              Document     Page 11 of 12

Ronald L. Sandack ronald@gaido-fintzen.com, esaldivar@gaido-fintzen.com
Walter Sandoval wfs@hilbrich.com
Dennis M. Sbertoli dsbert4978@aol.com
Paul H. Scheuerlein pscheuerlein@gaido-fintzen.com, lynette@g-f.co; ecf@g-f.co
Scott N. Schreiber sschreiber@clarkhill.com, blambert@clarkhill.com
Ryan T. Schultz rschulz@foxswibel.com, bkdocket@fslc.com
David J Schwab djschwab@rsslawoffices.com, dcasey@rsslawoffices.com;
khutchinson@rsslawoffices.com; jnorton@rsslawoffices.com
Jeffrey M. Schwartz jschwartz@muchshelist.com, wballinger@muchlaw.com
Jennifer K. Schwendener jennifer@jkslawoffices.com
Mary A. Shipley ashipley@mcguirewoods.com
Stephen Smalling sjs@capronlaw.com
Kevin C. Smith ksmith@smithsersic.com, dgreen@smithsersic.com
Nicole K. Spicer nks@johnsoni.com
Charles S. Stahl, Jr. cstahl@smbtrials.com
Peter S. Stamatis peter@stamatislegal.com
Michael T. Stanley michael@michaelstanley.co, michaelzofo@gmail.com
Joseph L. Steinfeld jsteinfeld@askllp.com, lmiskowiec@askllp.com; kcasteel@askllp.com;
gunderdahl@askllp.com; rreding@askllp.com; brubis@askllp.com; bmcgrath@askllp.com;
mudem@askllp.com
Gregory K. Stern greg@gregstern.com; steve_horvath@ilnb.uscourts.gov
Jeffrey Strange jstrangelaw@aol.com, bowl1901@aol.com
Stephen B. Sutton ssutton@lathropgage.com
Paul Swanson pswanson@steinhilberswanson.com, hsaladin@steinhilberswanson.com;
9572849420@filings.docketbird.com
Joseph R. Swee jswee@scandagliaryan.com, dwaters@scandagliaryan.com;
cfron@scandagliaryan.com
Gregg Szilagyi gs@tailserv.com
Robert D. Tepper rtepper@satclaw.com, agamble@satclaw.com, heilmanl@ballardspahr.com,
RoglenL@ballardspahr.com
William W. Thorsness wthorsness@vedderprice.com, ecfdocket@vedderprice.com;
ewatt@vedderprice.com; 7610@ecf.pacerpro.com; william-thorsness-6297@ecf.pacerpro.com
Jason M. Torf jason.torf@icemiller.com
Jessica Tovrov jessica@tovrovlaw.com
Daniel E. Tranen Daniel.tranen@wilsonelser.com, mark.ledwin@wilsonelser.com
Mark R. Valley mvalley@lawmrv.com, mcaiazzo@lawmrv.com
John D. VanDeventer jvandeventer@jenner.com
Eric P. VanderPloeg evanderploeg@burkelaw.com
Elizabeth B. Vandesteeg evandesteeg@sfgh.com, bkdocket@sfgh.com
Rion Vaughan rvaughan@mcdonaldhopkins.com, mbrady@mcdonaldhopkins.com;
lburrell@mcdonaldhopkins.com
Richard W. Ward rwward@airmail.net
Michael D. Warner mwarner@coleschotz.com, klabrada@coleschotz.com
Brian P. Welch bwelch@burkelaw.com, gbalderas@burkelaw.com
David K. Welch dwelch@burkelaw.com, gbalderas@burkelaw.com; bwelch@burkelaw.com;
welchdr67393@notify.bestcase.com
Erin A. West ewest@gklaw.com, kboucher@gklaw.com; sshank@gklaw.com
Amanda J. Wiese bankruptcy@hsbattys.com, bk4hsbm@gmail.com; hbm@ecf.courtdrive.com

                                          11
CHICAGO/#3344321
Case 17-13886      Doc 3115   Filed 08/20/19 Entered 08/20/19 10:43:26      Desc Main
                              Document     Page 12 of 12

William A. Williams bill.williams@saul.com
Mark E. Wilson mark.wilson@fisherbroyles.com
Richard R. Winter richard.winter@hklaw.com
Charles R. Woolley rwoolley@askounisdarcy.com; hperez@askounisdarcy.com
Amanda S. Yarusso amanda.yarusso@gmail.com
Lois J. Yu lyu@centralstates.org
Daniel A. Zazove dzazove@perkinscoie.com, docketchi@perkinscoie.com; daniel-zazove-
4464@ecf.pacerpro.com; jessica-matamoros-0866@ecf.pacerpro.com
Brian R. Zeeck bzeeck@hinshawlaw.com, cynthiablack@hinshawlaw.com
Jane F. Zimmerman jzimmerman@murphydesmond.com




                                          12
CHICAGO/#3344321
